Citation Nr: 9911933	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to increased evaluations for anxiety 
reaction, currently rated 30 percent disabling; irritable 
bowel syndrome, currently rated 10 percent disabling; 
bilateral defective hearing, currently rated 20 percent 
disabling; residuals of frozen right foot, currently rated 10 
percent disabling; residuals of frozen left foot, currently 
rated 10 percent disabling; and a compensable evaluation for 
deviated nasal septum.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from July 1939 to June 
1946.  By a rating action dated in March 1996 the Department 
of Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
confirmed and continued the following evaluations for the 
veteran's service-connected conditions:  Anxiety reaction, 30 
percent; defective hearing, 20 percent; irritable bowel 
syndrome, 10 percent; frozen feet, 10 percent; and deviated 
nasal septum, no percent.  Entitlement to a total rating 
based on individual unemployability was denied.  The veteran 
disagreed with those decisions.  In a July 1998 rating action 
a 10 percent evaluation was assigned for each foot.  The 
remaining evaluations for the conditions at issue were 
confirmed and continued as was the denial of a total rating 
based on individual unemployability.  The combined rating 
remained at 60 percent.  The case is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's psychiatric condition is manifested by 
symptoms including some shakiness, with relevant and coherent 
speech and intact memory, productive, collectively, of no 
more than definite overall impairment.  

3.  The veteran has level VI hearing in his right ear and 
level V hearing in his left ear.

4.  The veteran's irritable bowel syndrome is manifested by 
episodes of diarrhea occurring once or twice per month; 
"severe" irritable bowel syndrome is not shown. 

5.  The veteran's bilateral foot disability is manifested by 
slight scaling of the left foot, without, relative to each 
foot, ascertained swelling, cold sensitivity or numbness.  

6.  The veteran's deviated nasal septum is manifested by an 
absence of obstruction relative to each nostril; he is able 
to breathe freely on both sides.

7.  The veteran, who has completed four years of college, was 
last employed on a full-time basis as a pharmacist in 1983.  
He discontinued working on a part-time basis as a pharmacist 
in 1993.  

8.  The evidence does not establish that the veteran's 
service-connected disabilities are of such nature and extent 
so as to preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Evaluations in excess of 30 percent, 20 percent, 10 
percent, 10 percent, 10 percent and no percent for the 
veteran's anxiety reaction, hearing loss, irritable bowel 
syndrome, residuals of frozen right foot, residuals of frozen 
left foot frozen feet and deviated nasal septum are, 
respectively, not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Codes 9400, 6102, 7319, 7122, 6599-
6502 (1998).

2.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.

I.  The Claim for an Increased Evaluation for an Anxiety 
Reaction, 
Currently Rated 30 percent Disabling

The veteran's service medical records do not reflect any 
complaints or findings regarding a psychiatric disability.

In March 1982 a claim was submitted on behalf of the veteran 
for service connection for a psychiatric condition.

The veteran was examined by the VA in April 1982.  He 
indicated that he did not have any complaints at the current 
time.  He stated that former prisoners of war were being 
called for psychiatric examinations.  He denied having any 
nightmares, depression or anxiety or sleep difficulty.  He 
had never had any psychiatric hospitalizations in the past 
and denied having any mood swings.  On mental status 
examination the veteran was in good contact with reality and 
there were no delusions or perceptual disturbances.  He did 
not appear to have any somatic concerns and preoccupations.  
His memory was intact and his judgment and insight were fair.  
It was indicated that he had no psychiatric problem.

By rating action dated in September 1982 service connection 
was denied for a psychiatric condition.

In October 1988 the veteran reopened his claim for service 
connection for a psychiatric disability.

The veteran was examined by the VA in December 1988.  He 
reported that he had been a prisoner of war of the Japanese 
for 3 years and 9 months.  While a prisoner he had suffered 
from frostbite and had lost 34 pounds.  He had been 
frequently beaten.  He indicated that they had threatened to 
kill him on several occasions.  He reported that he had 
occasional dreams about his prisoner-of-war experiences but 
had no flashbacks about the experiences.  It was indicated 
that as a prisoner he was on edge.  He had never been 
hospitalized for a nervous condition and took no medicine for 
nervousness.  It was indicated that he was restless, 
irritable and depressed infrequently and was depressed 
usually around the holiday time.  He avoided strangers and 
crowds.  He had trouble controlling his temper after his 
release from service but currently could control it better.  
He had some problem concentrating but his memory was not 
affected.  He slept an average of eight hours of broken 
sleep.  Loud unexpected noises made him nervous and he looked 
for the source.  It was indicated that he had graduated from 
college and was a pharmacist.  It was reported that he had 
last worked as a part-time pharmacist at a hospital after 
retiring after many years as a pharmacist from full-time 
work.  He had been married once for 43 years and had five 
adult children.  He had no close friends except for his 
family.  For recreation he enjoyed gardening and golfing.  He 
stated that he felt useless since he had retired but was not 
actually depressed.  

On mental status examination his affect was normal.  There 
were no delusions or hallucinations.  His orientation and 
memory were intact.  His judgment and insight were good.  The 
diagnosis was anxiety disorder as a result of his prisoner-
of-war experiences.

By rating action dated in April 1989 service connection was 
established for anxiety reaction, rated 10 percent disabling.

The veteran was again examined by the VA in August 1990.  It 
was indicated that he was feeling tense and nervous but not 
depressed.  There were no hallucinations or delusions.  It 
was indicated that he had flashback memories of his prisoner-
of-war experiences when he was talking to a friend who was 
also a prisoner of war.  He was oriented in all three 
spheres.  His memory was all right.  It was indicated that he 
was not suicidal or homicidal.  His judgment was reported to 
be reasonable.  

By rating action dated in September 1990 the evaluation for 
the veteran's psychiatric condition was increased from 10 
percent to 30 percent.

In January 1996 the veteran submitted a claim for a total 
rating based on individual unemployability.

The veteran was afforded a VA psychiatric examination in 
February 1996.  He reported normal sleep and appetite without 
evidence of depressive features, crying spells, feelings of 
hopelessness or helplessness, guilt feelings or anhedonia.  
It was indicated that he had been married for about 49 years 
and had five grown children.  It was noted that he had served 
nearly four years as a prisoner of war in a Japanese camp.  
During that time he reportedly was beaten but not tortured.  
He did observe other people being killed or tortured.  It was 
indicated that after service he had gone to college and 
received a pharmacy degree and had worked for about 43 years 
as a pharmacist.  He had retired in 1993.

It was indicated that there was no evidence of agitation or 
retardation.  His affect was appropriate.  His mood was 
normal and his speech was normal in rate, rhythm and volume.  
His thoughts were free from suicidal or homicidal ideations 
or paranoid delusions.  His cognition was intact.  He was 
alert and oriented in all three spheres.  His judgment and 
insight were considered to be fair.  

The veteran was again afforded a VA psychiatric examination 
in December 1997.  It was reported that he had been married 
for 51 years and got along with his wife.  He had five grown 
children.  It was noted that he had been a prisoner of war of 
the Japanese during service and that after service he had 
been employed as a pharmacist.  The veteran stated that he 
felt a little shaky at times and had difficulty walking which 
he attributed to old age.  It was indicated that he slept all 
right and his appetite was good.  He did not have any 
depression.  It was indicated that he socialized well and 
played golf weekly.  He spent most of his time working around 
the house and grew vegetables.  It was indicated that on 
occasion he had nightmares and woke up with shortness of 
breath.

The veteran's speech was relevant and coherent.  He was 
oriented as to time, place and person.  His memory for recent 
and past events was intact.  His insight and judgment were 
good, and he was able to give abstract meanings to proverbs.  
It was indicated that he was capable of handling his benefit 
payments in his own best interest.  It was indicated that 
there was no psychiatric condition.

A 30 percent evaluation is warranted for anxiety neurosis 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms have resulted in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, Code 
9400 effective prior to November 1996.

A 30 percent evaluation is provided for anxiety neurosis when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions and recent events).  A 50 
percent evaluation is provided when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9400 effective in 
November 1996.

In this case, the recent VA psychiatric examinations have 
reflected that the veteran has some shakiness and he reports 
nightmares on occasion.  However, the veteran is well 
oriented and his memory for recent and past events is intact.  
His insight and judgment were described as good on the 
December 1997 VA psychiatric examination.  The veteran has 
been married for many years and his relationship with his 
wife is apparently satisfactory.  It was indicated that the 
veteran socialized well and played golf weekly.  After 
service the veteran was employed on a full-time basis as a 
pharmacist until 1983 and then worked on a part-time basis in 
that occupation until 1993 when he retired.  He indicated 
that he had not had to leave his employment because of 
disability.  Given the foregoing, the veteran is not shown to 
have either social or industrial impairment traceable to his 
service-connected psychiatric disability which is more than 
"definite" in severity, a degree of disablement 
commensurate with his present pertinent 30 percent rating 
under the criteria for Diagnostic Code 9400 which was in 
effect until November 1996. With respect to the above-stated 
criteria that became effective in November 1996, the Board is 
similarly of the view that, in accordance with such criteria, 
the present 30 percent rating is wholly appropriate.  In this 
regard, the Board observes that, when the veteran was 
examined by VA in December 1997, his speech was "relevant 
and coherent", his memory was "intact", and he exhibited 
an ability to "abstract" proverbs.  Each of the foregoing 
is in contradistinction to the requisite 
circumlocutory or stereotyped speech, memory impairment, and 
impaired ability to abstract which (if shown) would otherwise 
be characteristic of pertinent disablement warranting a 50 
percent rating under the revised criteria.  Given the 
preceding analysis, then, the evidence in its entirety does 
not indicate that the current manifestations of the veteran's 
service-connected psychiatric condition are of such nature 
and extent so as to warrant entitlement to an evaluation in 
excess of 30 percent under the provisions of Diagnostic Code 
9400 that were in effect prior to November 1996 or after that 
time.


II.  The Claim for an Increased Evaluation for Bilateral 
Hearing Loss, 
Currently Rated 20 percent Disabling

The veteran's service medical records reflect that he 
sustained a bilateral hearing loss in service.

By rating action dated in September 1946 service connection 
was established for bilateral hearing loss, rated 10 percent 
disabling.

The veteran was examined for the VA in November 1946.  The 
diagnoses included bilateral hearing loss, severe in nature.

By rating action dated in November 1946 the evaluation for 
the veteran's hearing loss was increased from 10 percent to 
40 percent.

By rating action dated in November 1951, following a VA 
audiological examination during that month, the evaluation 
for the veteran's bilateral defective hearing was reduced 
from 40 percent to 10 percent.  The veteran appealed from 
that decision and in April 1982 the Board of Veterans' 
Appeals denied his appeal.

The veteran was again afforded a VA audiological examination 
in July 1963 and in an August 1963 rating action the 
evaluation for the hearing loss was increased from 10 percent 
to 20 percent.

The veteran was afforded a VA audiological examination in 
February 1996.  For the right ear pure tone threshold levels 
in decibels were 55, 60, 85 and 95 at 1,000, 2,000, 3,000 and 
4,000 hertz for an average of 74 decibels.  For the left ear 
the threshold levels in decibels were 50, 65, 85 and 105, 
respectively, at those frequencies for an average of 76 
decibels.  Speech discrimination ability was 72 percent for 
the right ear and 76 percent for the left ear.  

The veteran was again scheduled for a VA audiological 
examination in December 1997.  However, he indicated that his 
hearing loss had remained stable for several years and he was 
satisfied with the current disability rating for the hearing 
loss.  He asked whether he could decline the hearing test and 
he was informed that he could do so.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I 
for essentially normal hearing, to level XI for profound 
deafness.

As noted previously, the February 1996 VA audiological 
examination report reflected that for the right ear the 
average pure tone decibel loss was 74 and in the left ear the 
average loss was 76.  The discrimination ability was 72 
percent for the right ear and 76 percent for the left ear.  
Those findings correspond to level VI in the right ear and 
level V in the left ear.  Under the provisions of Diagnostic 
Code 6102, a 20 percent evaluation is provided for the 
bilateral hearing loss in such circumstances.  Thus, it 
follows that the 20 percent rating currently in effect for 
the veteran's bilateral hearing loss is wholly appropriate.

III.  The Claim for an Increased Evaluation for Irritable 
Bowel Syndrome, 
Currently Evaluated as 10 percent Disabling

In October 1988 the veteran submitted a claim for service 
connection for conditions including a gastrointestinal 
disorder.

When the veteran was examined by the VA in December 1988 he 
reported an upset stomach and inability to eat late at night.  
Various findings were recorded on physical examination.  The 
diagnoses included irritable bowel syndrome.

By rating action dated in April 1989 service connection was 
established for irritable bowel syndrome, rated 10 percent 
disabling.

On the February 1996 VA general medical examination the 
veteran reported that he was unable to tolerate vegetables.  
He reported occasional diarrhea and indicated that the 
irritable bowel syndrome was no longer a problem.  That 
condition was diagnosed by history only.

The veteran was afforded a VA gastrointestinal examination in 
December 1997.  He gave a history of diarrhea since his 
discharge from service.  He stated that there had been no 
change in his bowel problem since that time.  He reported 
that he developed diarrhea on an average of once or twice a 
month.  He stated that he had to watch his diet and he also 
had crampy lower abdominal pain relieved by bowel movements.  
He had occasional constipation.  It was indicated that he 
took antidiarrheal medication when he had diarrhea.  There 
was no history of anemia or weight loss.  On examination the 
veteran was 5 feet 9 inches tall and weighed 162 3/4 pounds.  
It was indicated that his weight one year previously had been 
the same.  He was described as well nourished and he had no 
signs of dehydration.  The abdomen was soft and supple and 
there was no hepatosplenomegaly.  No tenderness was elicited.  
Bowel sounds were active.  Laboratory studies did not reflect 
anemia.  The diagnosis was irritable bowel syndrome.

A 10 percent evaluation is warranted for moderate irritable 
colon syndrome (spastic colitis, mucus colitis, etc.) 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. Part 4, Code 7319.  

In this case, the veteran has reported occasional episodes of 
diarrhea occurring an average of once or twice a month and 
also occasional constipation.  He has indicated that he also 
has crampy lower abdominal pain relieved by bowel movements.  
However, on the recent VA gastrointestinal examination the 
veteran's weight was shown to be stable and he was well 
nourished and had no signs of dehydration.  Further, the 
Board observes that, in conjunction with his February 1996 
general medical examination, the veteran related that (as 
recorded by the VA examiner) his "chronic irritable bowel 
syndrome [was] not a problem any more".  Given the 
foregoing, the Board is constrained to conclude that 
irritable bowel syndrome of the requisite "severe" 
disability necessary to warrant a 30 percent rating is not 
shown.  Therefore, his present 10 percent rating therefor, 
pursuant to the above-cited provisions of Diagnostic Code 
7319, is found to be appropriate.  

IV.  The Claim for an Increased Evaluation for Frozen Feet, 
Currently Rated 10 percent Disabling Relative to Each Foot

The veteran's October 1988 claim included a claim for service 
connection for residuals of frozen feet.  He reported that he 
could not sleep with his feet under the covers since they 
were hot and sensitive to touch.

When the veteran was examined by the VA in December 1988 
there was no evidence of skin infection.  Sensation was 
normal to pinprick and pulsations were good.  The arches were 
high.  There was fungus of the left great toenail; the other 
toes were normal.  The impression was bilateral frostbite of 
the feet.

By rating action dated in April 1989 service connection was 
established for residuals of frozen feet, rated 
noncompensable under Diagnostic Code 7122.

When the veteran was examined by the VA in August 1990 he 
reported numbness in his feet.  On examination the pulsations 
in the lower extremities were present.  The feet were cold to 
touch.  The diagnoses included residuals of frozen feet.

The veteran was afforded a VA neurological examination in 
February 1994.  It was indicated that his feet felt hot and 
at night he slept with his feet out from under the covers.  
He was not aware of having any numbness of the feet and could 
walk several miles.  On examination his gait, posture, 
propulsion, balance and walking on the toes and heels were 
normal.  Position sense was normal in both feet.  Pain 
sensation was normal in both lower extremities from the knees 
down including the feet and toes.  The diagnosis was 
residuals of frozen feet without any current gross 
neurological sequelae.

When the veteran was examined by the VA in February 1996 his 
chief complaint was a hypersensitivity of the feet to 
pressure from socks, shoes and covers while sleeping.  He 
reported a vague aching sensation involving the feet with 
extended activity.  He complained of pain with extended 
walking.  He reported that in the not so distant past he and 
his wife had been able to walk about two miles for exercise.  
He stated he was unable to walk that distance currently.

On examination he had pain over the dorsum of the right foot 
to palpation.  He had a normal posture with standing and 
squatting and he arose on his toes and heels without 
difficulty or deformity of the feet.  Appearance of the feet 
was normal and function appeared normal.  No deformity was 
noted.  His gait was normal.  No secondary skin and vascular 
changes were noted.  The diagnosis were status post cold 
exposure of the feet and metatarsalgia of the feet.

The veteran was again examined by the VA in December 1997.  
He reported that his feet would get cold.  He did not 
complain of any numbness.  He stated that he had no new 
problems regarding his feet.  On examination he could 
ambulate well without a cane or crutches.  Examination of the 
feet showed no loss of toes and no maceration of the skin.  
There was slight scaling on the plantar aspect of the left 
foot, there was no eczema noted and no edema of the feet.  
All of the toenails were healthy.  The toes were cold to 
touch.  There was rubor of the toes in the dependent 
position.  The pedal pulsations were good and there was no 
tenderness on palpation of the joints.  There was some pain 
on inversion and eversion of the feet bilaterally.  There was 
no blunting of sensation noted to pinprick.  An X-ray study 
of the feet showed mild degenerative changes and was 
otherwise normal.  The diagnosis was residuals of frostbite 
of the feet.

As noted previously in a July 1998 rating action, the frozen 
feet residuals were rated separately with a 10 percent 
evaluation assigned for each foot.  

A 10 percent evaluation is warranted for the residuals of 
bilateral frozen feet with mild symptoms and chilblains.  A 
30 percent evaluation requires persistent moderate swelling, 
tenderness, redness, etc.  38 C.F.R. Part 4, Code 7122 
effective prior to January 12, 1998.

A 10 percent evaluation is provided for cold injury residuals 
when there is pain, numbness, cold sensitivity or arthralgia.  
A 20 percent evaluation is provided when there is pain, 
numbness, cold sensitivity or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of the affected parts.  Each affected part 
(hand, foot, ear, nose) is to be evaluated separately and the 
ratings are to be combined, if appropriate.  38 C.F.R. 
Part 4, Code 7122 effective January 12, 1998.

In conjunction with his most recent examination by VA, in 
December 1997, the veteran was noted not to complain of 
either pain or numbness referable to either foot.  Further, 
there was no tenderness on pertinent palpation.  While the 
veteran indicated that his feet got "cold", he gave no 
indication that he experienced cold sensitivity relative to 
either foot.  In the absence of ascertained indicia of 
residual impairment including pain, numbness, cold 
sensitivity and/or swelling, and notwithstanding that 
apparently early arthritis was revealed on pertinent X-ray 
examination, the criteria for a 20 percent rating (relative 
to either foot) under either promulgation of Diagnostic Code 
7122 set forth above is not satisfied.  Therefore, the 
veteran's present 10 percent rating, with respect to either 
foot, is found to be appropriate.  


V.  The Claim for a Compensable Evaluation for a Deviated 
Nasal Septum

The veteran's service medical records reflect that he had his 
nose broken twice, once  prior to service and again in 
service when he was struck by a Japanese guard.  In March 
1946 a diagnosis was made of deviated nasal septum.

When the veteran was examined for the VA in November 1946 the 
septum was straight but the turbinates were large.  There was 
a septal perforation that was about 1/2 inch in diameter.  
Chronic anterior septal perforation, post surgical, was 
diagnosed.

By rating action dated in November 1946 service connection 
was granted for deviated nasal septum, rated noncompensable.

When the veteran was examined by the VA in October 1949 it 
was indicated that he had a perforation of the nasal septum 
and a partial nasal obstruction from the deformity of the 
septum.  When the veteran was examined by the VA in November 
1951 it was indicated that the nasal septum did not obstruct 
either airway.  The mucus membrane was normal in appearance 
and no free discharge was visible.

When the veteran was examined by the VA in February 1963 the 
nasal septum had a circular perforation about 1/2 inch in 
diameter that was apparently a postoperative defect.  It was 
stated that otherwise the nasal mucosa as well as the 
turbinates showed no remarkable pathology.  There was no 
frank pus and no crust in either nostril.  There was no post 
nasal drip.  Similar findings were reported on an August 1968 
VA examination.

When the veteran was examined by the VA in December 1988 no 
mucus was seen in the nasal passages.  There was no edema of 
the mucus membrane.  

On the February 1996 VA general medical examination it was 
noted that the veteran had a history of a deviated nasal 
septum with remote surgery.  It was reported that he had 
occasional nose bleeding in the past but none for the 
previous five years.  On examination the nose had no 
discharge and the mucosa was not congested.  

The veteran was afforded a special ear, nose and throat 
examination in August 1998.  It was indicated that he had 
developed nasal septal deviation after being struck on the 
nose in a Japanese prison camp in China.  It was reported 
that he had undergone nasal septal corrective surgery in 1946 
in the United States.  He reported that on occasion his nose 
would become congested or blocked but that most of the time 
it was all right.

On physical examination the nose showed no asymmetry.  There 
was no nasal deviation.  The nasal mucosa was normal and not 
congested.  There was no nasal discharge.  Both nostrils were 
patent and he was able to breathe freely on both sides.  
There was no obstruction noted in the nostrils and he was 
able to speak well.  The diagnosis was history of septal 
deviation, status post surgery in 1946.  It was indicated 
that he was currently asymptomatic and there was no residual 
septal deviation or obstruction.

A noncompensable evaluation is warranted for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produced 
marked interference with breathing space.  38 C.F.R. Part 4, 
Code 6502, effective prior to November 1996.

A 10 percent evaluation is provided for traumatic deviation 
of the nasal septum when there is a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. Part 4, Code 6502, effective November 
1996.

When the veteran was recently examined by the VA, he reported 
that on occasion his nose would become congested or blocked 
but indicated that most of the time it was all right.  
Physical examination of the nose showed no asymmetry and no 
nasal deviation.  It was indicated that the nasal mucosa was 
normal and not congested and there was no nasal discharge.  
Significantly, the veteran was able to breathe freely on both 
sides and there was no obstruction noted in the nostrils.  It 
was indicated that there was no residual septal deviation or 
obstruction.  In view of the absence of any current 
significant pathology involving the veteran's nose, it is 
apparent that there is no basis for a compensable evaluation 
for the nasal disability under the provisions of Diagnostic 
Code 6502 that were effective either prior to or after 
November 1996.  Therefore, his present noncompensable rating 
for a deviated nasal septum is found to be appropriate.



VI.  The Claim for a Total Rating Based on 
Unemployability due to Service-Connected
Disabilities (TDIU)

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The veteran's several service-connected disabilities were 
addressed by the Board in its separate analyses set forth 
hereinabove and the evidence pertaining to each of the same 
will not, therefore, be rearticulated for purposes of the 
Board's adjudication of the current claim for a TDIU.  As to 
the veteran's only other service-connected disability, 
malaria, rated noncompensable under Diagnostic Code 6304, 
there is no evidence of record reflecting an active disease 
process and, in any event, the veteran has not cited such 
service-connected disability as being a factor in his 
asserted unemployability.

In his January 1996 application for a TDIU, the veteran 
indicated that he had completed four years of college.  He 
stated that he had last worked on a full-time basis in 1983 
as a pharmacist and that he had retired.  He related that he 
had worked on a part-time basis as a pharmacist from 1985 to 
1993.  He indicated that he had continued working to keep his 
mind occupied.  

Following its review of the pertinent evidentiary record, the 
Board is of the opinion that entitlement to a TDIU is not 
warranted.  In reaching the foregoing conclusion, the Board 
is constrained to point out that entitlement to a TDIU must 
be based solely on the impact of service-connected 
disablement on the ability to obtain and maintain 
substantially gainful employment.  In this regard, even 
ignoring the consideration that the veteran's most disabling 
service-connected disability (anxiety reaction), as noted in 
the preceding section, is productive of clearly less than 
total industrial impairment, the record reflects that the 
veteran suffered a mild cerebral atrophy in 1992 (though 
apparently not full blown "stroke", to which he alluded 
when examined by VA in February 1994), and that he 
discontinued working entirely the following year.  In any 
event, the Board cannot overlook that, on his January 1996 
application for a TDIU, the veteran specifically indicated 
that his decision to discontinue working (whether pertaining 
to his formal retirement as an apparently full-time 
pharmacist in the early 1980's or his part-time employment in 
such field until 1993) was not occasioned by disability. 

To be sure, the Board is aware that, whatever the cause of 
the same, the veteran has not worked for several years.  
Despite the foregoing, however, the Board would stress the 
more salient consideration that being unemployed gives no 
rise to any inference that one is unemployable.  While the 
Board does not, in any event, dispute that the veteran may be 
somewhat hindered by disablement traceable to his several 
service-connected disabilities from engaging gainful 
employment, such consideration is irrelevant to entitlement 
to a TDIU.  Rather, the criteria set forth in the VA Schedule 
for Rating Disabilities, see 38 C.F.R. Part 4, specifically 
contemplate, and provide compensation for, any impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board notes 
that on his January 1996 application for a TDIU, the lone 
medical condition cited by the veteran, i.e., "TIA 
[transient ischemic attack] in 1993/stroke" is one for which 
service connection has not been established.  Therefore, the 
Board would appear to have grounds to infer that such 
condition (at least in the veteran's own mind) is the major 
contributor to whatever extent the veteran's employability is 
impaired.  In any event, the Board would merely observe that 
there is no evidence of record that indicates that he is 
unable to secure employment of a substantially gainful nature 
due to service-connected disablement, which consideration 
further militates against entitlement to a TDIU.  See Gary v. 
Brown, 7 Vet. App. 229, 231 (1994).  Finally, although the 
veteran (whose combined rating is 60 percent) does not 
currently satisfy the criteria for a TDIU under 38 C.F.R. 
§ 4.16, there would appear to be no exceptional or unusual 
disability factors warranting extraschedular consideration.  

In light of the reasoning advanced by the Board hereinabove, 
then, it is concluded that the preponderance of the evidence 
is against his appeal for a TDIU.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.


ORDER

An increased rating for anxiety reaction, defective hearing, 
irritable bowel syndrome, residuals of frozen right foot, 
residuals of frozen left foot and for deviated nasal septum 
is, in each instance, denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals




 


